Citation Nr: 0022638	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-32 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for actinic keratoses, status post removal of basal 
cell carcinoma, left forehead.

2.  Entitlement to a compensable initial disability 
evaluation for bursitis, right hip.

3.  Entitlement to a compensable initial disability 
evaluation for arthritis of the lumbar spine, with 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1996.  This appeal arises from a June 1997 rating decision of 
the Department of Veterans Affairs (VA), New Orleans, 
Louisiana, regional office (RO).  

In December 1999, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a March 2000 rating action continued the prior evaluations.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The veteran's service connected skin disorder has been 
manifested since August 1996 by ongoing actinic keratosis 
involving the arms, face, and hands; this does not result in 
any pain or itching, and no chronic extensive lesions or 
marked disfigurement have been demonstrated.  Basal cell 
carcinoma removed from the forehead in October 1997 has not 
resulted in any physical impairment.

3.  The 1997 and 2000 VA examinations demonstrated no 
limitation of right hip motion; there was also no pain on 
motion or with percussion of the right greater trochanter, 
and no functional loss.

4.  The 1997 and 2000 VA examinations demonstrated no 
limitation of lumbar spine motion; there was also no pain on 
motion or with percussion of the lumbosacral spine, and no 
muscle spasm, neurological involvement or functional loss.



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected actinic keratoses, left forehead, from 
August 1996 to the present, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Codes 7806, 7818 
(1999).

2.  The criteria for a compensable evaluation for bursitis, 
right hip, from August 1996 to the present, have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, Code 
5019 (1999).

3.  The criteria for a compensable evaluation for arthritis, 
lumbar spine, with lumbosacral strain, from August 1996 to 
the present, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Codes 5003, 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for increased initial evaluations are 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  That is, he has presented claims which 
are plausible.  All relevant facts have been properly 
developed and no further assistance is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40, 4.42 (1999).  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

At the time of an initial rating, separate, or staged, 
ratings can be assigned for separate periods of time based on 
the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Actinic Keratoses

The veteran was treated in service in 1984 for actinic 
keratoses.  Service connection for actinic keratoses was 
granted in March 1997.  A 10 percent evaluation was assigned 
from August 1, 1996.  The veteran disagreed with that initial 
evaluation.

The veteran's skin disability is rated by analogy under Code 
7806.  The current 10 percent rating contemplates 
exfoliation, exudation, and itching involving an exposed 
surface or extensive area.  The next highest evaluation, 30 
percent, requires exudation or itching constant, extensive 
lesions, or marked disfigurement.  38 C.F.R. Part 4, Code 
7806 (1999).

A VA examination was conducted in March 1997.  The veteran 
reported a history of multiple actinic keratoses since 
approximately 1986, mainly on the scalp, face and arms.  
There was no pruritus, burning, pain, or anesthesia of the 
skin.  

In October 1997, the veteran underwent removal of a basal 
cell carcinoma of the left forehead.  Follow-up examination 
in February 1998 showed multiple superficial keratoses.

The most recent VA examination was conducted in February 
2000.  The veteran reported multiple areas of increased 
thickness and irregularity of the skin, mostly on the arms, 
face, neck and trunk.  He stated that he wore a long-sleeved 
shirt due to the actinic keratoses.  The veteran reported no 
pruritus or pain.  On examination, there was a small scar, 
approximately five millimeters by three millimeters, one inch 
above of the left eyebrow.  There was also a small, barely 
visible scar on the left side of the face.  There was a small 
area of depigmented skin and scar on the lower left forearm.  
All the scars were noted as normal.  The examiner noted small 
areas of erythema with increased thickness and roughness of 
the skin on the left forearm and left hand.  This was 
consistent with actinic keratoses.  There was no ulceration, 
exfoliation or crusting.  The diagnosis was basal cell 
carcinoma, treated by excision, and actinic keratosis 
involving the face, left hand and left forearm.

The medical evidence since August 1996 indicates that the 
veteran experiences ongoing actinic keratosis involving the 
arms, face, and hands.  He does not experience any pain or 
itching.  The constant itching, chronic extensive lesions, or 
marked disfigurement that would receive a higher rating have 
not been demonstrated.  38 C.F.R. Part 4, Code 7806 (1999).  
Additionally, the basal cell carcinoma removed in October 
1997 has not resulted in any physical impairment or 
disfigurement which would support a higher evaluation.  38 
C.F.R. Part 4, Code 7818 (1999).   Accordingly, the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent, at any time since August 1, 1996, for 
the veteran's service connected skin disability.  See 
Fenderson, supra.

Right Hip

The veteran was treated for right hip pain during service in 
1996.  Service connection for bursitis of the right hip was 
granted in June 1997, with a noncompensable evaluation 
assigned from August 1, 1996.  The veteran disagreed with 
that initial evaluation.

Bursitis is rated on limitation of motion of the affected 
joints, if such would result in a compensable disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (1999).  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  

A VA examination was conducted in March 1997.  The veteran 
reported a history of intermittent right trochanteric 
bursitis and pain for the past one and a half years.  He 
reported no stiffness.  The veteran was not receiving any 
specific therapy for his right hip.  On examination, the 
veteran was ambulatory, with normal gait, posture and 
balance; range of right hip motion was normal.  X-ray of the 
right hip was normal.  The diagnosis was intermittent right 
trochanteric bursitis.

The most recent VA examination was conducted in February 
2000.  The veteran reported that he had experienced three-day 
episodes of right hip pain approximately five times over the 
past year.  Running for two miles caused the pain.  The 
veteran used Tylenol and Motrin as needed.  He worked as a 
deputy sheriff in a boot camp and was able to put himself on 
light duty during right hip pain episodes, but he had not 
missed any work due to the pain.  The veteran was generally 
active in daily life, but during pain episodes he was not 
able to run or take part in outdoor games.  On examination, 
the veteran's gait was normal.  Range of motion of the right 
hip was normal in all directions tested and was not 
associated with any pain.  There was no pain or tenderness on 
percussion of the greater trochanter.  The diagnosis was 
strain, right hip, intermittent.

The medical evidence since August 1996, specifically the 1997 
and 2000 VA examinations, does not provide a basis for a 
compensable evaluation under Code 5019 since limitation of 
motion and/or painful motion was not demonstrated.  In fact, 
there were essentially no objective findings of right hip 
pathology.  The veteran's complaints of pain would not 
warrant a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 
because the examination findings did not substantiate any 
range-of-motion loss in the right hip due to pain 
attributable to the service-connected bursitis, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected bursitis, right hip, 
does not merit a compensable evaluation at any time from 
August 1, 1996, to the present.  See Fenderson, supra.  

Lumbar Spine

The veteran was treated for lower back spasm during service 
in 1982.  Degenerative arthritis of the lumbar spine was 
shown on VA examination during the first post-service year.  
Service connection for arthritis of the lumbar spine, with 
lumbosacral strain, was granted in June 1997, with a 
noncompensable evaluation assigned from August 1, 1996.  The 
veteran disagreed with that initial evaluation.

Diagnostic code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5003 (1999).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (1999).  
Also, limitation of motion must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59. VAOGCPREC 9-98 (Aug. 14, 1998).

Under code 5292, slight limitation of motion of the lumbar 
segment of the spine warrants a 10 percent evaluation, 
moderate limitation of motion warrants a 20 percent 
evaluation, and severe limitation of motion warrants a 40 
percent evaluation.  38 C.F.R. Part 4, Code 5292 (1999).  
Under code 5295, a 10 percent evaluation requires 
characteristic pain on motion, and a 20 percent evaluation 
requires muscle spasm on extreme forward bending and loss of 
lateral spine motion.  A 40 percent evaluation requires 
severe lumbosacral strain, with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (1999).

A VA examination was conducted in March 1997.  The veteran 
reported a history of intermittent low back pain, probably 
due to lumbosacral strains, for the past one and a half 
years.  He reported no stiffness, lumbar muscle spasms, 
sciatica, or radiculopathy.  The veteran was not receiving 
any specific therapy for his back.  On examination, straight 
leg raising was normal bilaterally without tenderness.  There 
were no postural abnormalities or fixed deformities.  The 
musculature of the back was normal.  All ranges of 
lumbosacral spine motion were normal and without tenderness.  
There was no objective evidence of pain on motion, and no 
neurological involvement.  X-rays showed arthritic changes in 
the lumbosacral spine.  The diagnosis was intermittent 
lumbosacral strain with intermittent low back pain.

The most recent VA examination was conducted in February 
2000.  The veteran reported that he had experienced two week 
episodes of low back pain approximately three times over the 
past year.  He worked as a deputy sheriff in a boot camp and 
was able to put himself on light duty during low back pain 
episodes.  The veteran was able to walk, run and take part in 
outdoor games and daily activities, except during pain 
episodes.  During those times, he limited his walking to a 
minimum.  On examination, range of motion of the lumbosacral 
spine was normal in all directions tested and was not 
associated with any pain.  There was no pain or tenderness on 
percussion of the lumbosacral spine.  There was no functional 
loss, postural abnormalities or fixed deformities shown.  The 
musculature of the back was normal, and no neurological 
abnormalities were found.  The diagnosis was strain, 
lumbosacral spine, intermittent.

The medical evidence since August 1996, specifically the 1997 
and 2000 VA examinations, does not provide a basis for a 
compensable evaluation under Code 5003 or 5292 since 
limitation of motion and/or painful motion was not 
demonstrated.  Without objective evidence of characteristic 
pain on motion, there is also no basis for a compensable 
evaluation under code 5295.  While the veteran reported 
complaints of pain, where only subjective symptoms are 
demonstrated, a noncompensable evaluation is appropriate.  38 
C.F.R. Part 4, Code 5295 (1999).  Similarly, there is no 
neurological involvement or muscle spasm which would support 
a compensable evaluation under code 5293.  38 C.F.R. Part 4, 
Code 5293 (1999).  The veteran's complaints of pain did not 
warrant a compensable rating under 38 C.F.R. §§ 4.40 and 4.45 
because the examination findings did not substantiate any 
range-of-motion loss in the lumbar spine, due to pain 
attributable to the service-connected arthritis, on use or 
during flare-ups, or due to weakened movement, excess 
fatigability, or incoordination.  

Accordingly, the Board finds that, based on the evidentiary 
record, the veteran's service connected arthritis, lumbar 
spine, with lumbosacral strain does not merit a compensable 
evaluation at any time from August 1, 1996, to the present.  
See Fenderson, supra.  


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

